Citation Nr: 1400078	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  12-08 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of service connection for alopecia.

2.  Whether new and material evidence has been submitted to reopen the claim of service connection for bilateral foot dermatitis.

3.  Whether new and material evidence has been submitted to reopen the claim of service connection for a stomach disability.

4.  Whether new and material evidence has been submitted to reopen the claim of service connection for hearing loss.

5.  Whether new and material evidence has been submitted to reopen the claim of service connection for tinnitus.

6.  Whether new and material evidence has been submitted to reopen the claim of service connection for a left knee disability.


7.  Entitlement to service connection for a stomach disability, to include as secondary to medications taken for a right knee disability.

8.  Entitlement to service connection for hearing loss.

9.  Entitlement to service connection for tinnitus.

10.  Entitlement to service connection for a left knee disability.

11.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Byron Simpson, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 

The Veteran served on active duty from January 1984 to February 1995, and from July 2004 to July 2009, with additional service in the Army National Guard.    
These matters are before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The issues have been recharacterized to comport with the evidence of record.  

Claims for service connection for a left knee disability, a stomach disability, hearing loss, and tinnitus were previously denied in a November 1998 rating decision.  Subsequent to that decision, additional service records were associated with the claim file that are relevant to the claims and existed at the time of the prior rating decisions.  These claims must now be reconsidered on the merits.  See 38 C.F.R.          § 3.156(c).  

Although the additional service records are also relevant to the claims for bilateral foot dermatitis and alopecia, the Veteran withdrew these claims on the record at a November 2013 hearing before the undersigned Veterans Law Judge.  

During a December 2011 VA skin examination, the Veteran stated that he had urticaria (hives) intermittently during both of his periods of active service.  Thus, a claim of service connection for urticaria is raised by the record, and is referred to the RO for disposition.  

The issues of service connection for a right knee disability, a left knee disability, a stomach disability, hearing loss, and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  The Veteran withdrew his appeal for service connection for alopecia during his November 2013 Board hearing.

2.  The Veteran withdrew his appeal for service connection for bilateral foot dermatitis during his November 2013 Board hearing.

3.  In a November 1998 rating decision, the RO denied service connection for a stomach disability, hearing loss, tinnitus, and a left knee disability.  The Veteran did not timely appeal the decision and it is now final.

4.  Additional service treatment records were subsequently associated with the claim file that are relevant to the claims for service connection for a stomach disability, hearing loss, tinnitus, and a left knee disability, and existed at the time of the prior rating decision in November 1998.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal regarding the petition to reopen the claim for service connection for alopecia are met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.204 (2013).

2.  The criteria for withdrawal of a substantive appeal regarding the petition to reopen the claim for service connection for bilateral foot dermatitis are met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.204 (2013).

3.  The criteria for reconsidering the claim for service connection for a stomach disability are met.  38 C.F.R. § 3.156(c) (2013).

4.  The criteria for reconsidering the claim for service connection for hearing loss are met.  38 C.F.R. § 3.156(c) (2013).

5.  The criteria for reconsidering the claim for service connection for tinnitus are met.  38 C.F.R. § 3.156(c) (2013).

6.  The criteria for reconsidering the claim for service connection for a left knee disability are met.  38 C.F.R. § 3.156(c) (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204. 

The Veteran withdrew his appeals regarding bilateral foot dermatitis and alopecia at his August 2013 hearing.  There remain no allegations of errors of fact or law for appellate consideration with regard to those issues.  Accordingly, the Board does not have jurisdiction to review them, and dismissal is warranted.

VA's Duties to Notify and Assist

The Board is reconsidering the claims for service connection for a stomach disability, hearing loss, tinnitus, and a left knee disability.  Any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Analysis

The RO denied service connection for a stomach disability, hearing loss, tinnitus, and a left knee disability in a November 1998 rating decision, as no service treatment records were available and there was no evidence of in-service stomach disability, hearing loss, tinnitus, or left knee disability.  The Veteran did not perfect a timely appeal of the rating decision and it is now final.

The Veteran filed claims to reopen in September 2009.  During the development of the claims, service treatment records from 1984 to 1995 were located and associated with the claim file.  

These records existed at the time of the prior RO denial, but were not previously associated with the claim file.  They are clearly relevant, as they contain evidence that the Veteran was exposed to hazardous noise during service; that he was treated for a left knee injury; and that he was diagnosed with duodenitis and gastroesophageal reflux disease.  These records directly relate to the bases of the prior denials and the claims must now be reconsidered on the merits.  38 C.F.R.              § 3.156(c).

ORDER

The petition to reopen the claim of service connection for alopecia is dismissed.

The petition to reopen the claim of service connection for bilateral foot dermatitis is dismissed.

The petition to reconsider the claim for service connection for a stomach disability is granted.

The petition to reconsider the claim for service connection for hearing loss is granted.

The petition to reconsider the claim for service connection for tinnitus is granted.

The petition to reconsider the claim for service connection for a left knee disability is granted.


REMAND

Service treatment records from the Veteran's active service from 2004 to 2009 are not of record, nor are his service records from the Tennessee Army National Guard. It is unclear from the evidence what steps have been taken to obtain these records.  A request for all available service records must be made to the National Personnel Records Center (NPRC) and the Veteran's Tennessee Army National Guard unit.  

In March 2012, the Veteran's attorney indicated that the Veteran sees several private treatment providers for his claimed disabilities.  Most of these providers have not been identified, although the Veteran did state during his November 2013 hearing that he receives treatment for his left knee disability from a private treatment provider, Dr. M.  

Additionally, there is a single record from a VA facility in the claim folder, dated September 2004; it is unclear whether the Veteran has sought additional VA treatment for any of his claimed disabilities.  

The Veteran must therefore be asked to identify all VA and non-VA medical professionals who have treated him for his claimed disabilities, and to provide any necessary authorization to obtain their records.  The Veteran must also be asked to provide authorization to obtain Dr. M.'s records.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran received VA audio and general medical examinations addressing his claims for service connection for a left knee disorder, a stomach disorder, hearing loss, and tinnitus in August 1998; however, the examiners did not have the benefit of reviewing the service treatment records from 1984 to 1995.  The Veteran must be afforded new VA examinations.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

A May 2008 service treatment record reflects that the Veteran underwent right knee arthroscopy.  He asserts that he has had continuous right knee pain since service.  He is competent to report symptoms of pain.  Layno v. Brown, 6 Vet. App. 465, 467-69 (1994); see also 38 C.F.R. § 3.159(a)(2).  As there is evidence pertinent to a right knee current disability and in-service incurrence of the disorder, the Veteran must be afforded a VA examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).   

The Veteran has not received adequate notice pursuant to the Veterans Claims Assistance Act (VCAA) of 2000 with respect to his claim for service connection for a stomach disability; this must be remedied upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VCAA letter with a discussion of the information and evidence necessary to support a claim for service connection for a stomach disability on direct and secondary bases.  

2.  Request that the NPRC and the Tennessee Army National Guard provide all available service treatment records for the Veteran's active service dating from 2004 to 2009, as well as all available records from his service with the Army National Guard from 1995 to 2004, and since 2009.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which must be documented in the claim file.  The Veteran must be notified of the attempts made and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159(e).

3.  Ask the Veteran to identify all VA and non-VA medical care providers who have treated him for right and left knee disabilities, hearing loss, tinnitus, and/or a stomach disability.  After securing any necessary release(s), obtain those records.  The Veteran must also be asked to provide authorization to obtain records of his left knee treatment from Dr. M.  If records cannot be obtained from any identified healthcare provider after reasonable efforts have been made, notify the Veteran of the attempts made and allow him the opportunity to obtain the records.  

4.  Schedule the Veteran for a VA audiological examination by an appropriate medical professional.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in the Virtual VA or VBMS file that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.  

The examiner is to accept as fact that the Veteran was exposed to acoustic trauma during service, as his service records reflect that he was exposed to hazardous noise.  All indicated tests and studies must be performed.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any hearing loss and/or tinnitus is related any period of active service, to include active duty for training (ACDUTRA) with the Tennessee Army National Guard.  The examiner is to consider the Veteran's November 2013 testimony that he has not been exposed to levels of hazardous noise during civilian employment that are on par with the noise to which he was exposed during service.  

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010). 

5.  Schedule the Veteran for a VA knee examination by an appropriate medical professional.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in the Virtual VA/VBMS file that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

The examiner is to provide a diagnosis for any right and left knee disabilities found.  He or she must then indicate whether it is at least as likely as not (probability of 50 percent or greater) that each disability had its onset as a result of the Veteran's active service, to include any period of ACDUTRA.  The examiner is to note and discuss the evidence of a left knee injury in service in August 1984; the reference to a recent left knee arthroscopy in the May 2008 treatment record from Ireland Community Army Hospital; and any other relevant evidence.  The examiner must also set forth the medical reasons for accepting or rejecting the Veteran's statements regarding continuity of knee symptoms since his active military service.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010). 

6.  Schedule the Veteran for a VA gastrointestinal examination by an appropriate medical professional.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in the Virtual VA/VBMS file that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.

The examiner is to provide a diagnosis for each gastrointestinal disability found.  He/she must then indicate whether it is at least as likely as not (probability of 50 percent or greater) that each disability had its onset as a result of the Veteran's active service, to include any period of ACDUTRA, or, alternatively, whether it is caused or aggravated by a service-connected disability.

The examiner is to note and discuss the diagnoses of duodenitis and gastroesophageal reflux disease during the Veteran's first period of active service, as well as his assertions that he experiences gastrointestinal distress after taking medications to relieve his knee pain, and any other relevant evidence, in coming to a conclusion.  

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms. 

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

7.  Then, readjudicate the appeal.  If any of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


